DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yerramalli et al. (Yerramalli), U.S. Publication No. 2018/0115347.
Regarding Claims 1, 8 and 15, Yerramalli discloses a user equipment (UE) (i.e., 
UE 115; see figure 1 and figure 6) in a wireless communication system (see figure 1), the UE comprising:
a transceiver configured to receive (i.e., receiver 610; see figure 6), via a system information signaling or a dedicated signaling (see paragraphs [0094] and [0095]), information indicating a first channel access procedure to apply for operation with shared spectrum channel access including period information (see paragraph [0075]); and
a processor (i.e., manager 620; see figure 6) operably coupled to the transceiver, the processor configured to identify a fixed frame period, a channel occupancy time, and a duration of an idle period based on the period information included in the information indicating the first channel access procedure to apply for operation with shared spectrum channel access (see paragraphs [0085], [0088] and [0095]),
wherein the transceiver is further configured to perform at least one of a first downlink (DL) reception or a first uplink (UL) transmission within the channel occupancy time (see paragraph [0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 7, 9-10, 12, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Chincholi et al. (Chincholi), U.S. Publication No. 2014/0199992.
Regarding Claims 2, 9 and 16, Yerramalli discloses the UE, BS and method as 
described above. Yerramalli fails to disclose wherein the processor is further configured to identify that there is no transmission in the idle period before a start of a next fixed frame period.  Chincholi discloses wherein the processor is further configured to identify that there is no transmission in the idle period before a start of a next fixed frame period (see paragraphs [0036] and [0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Chincholi’s invention with Yerramalli’s invention to provide better interference management and quality assessment (see Yerramalli).
Regarding Claims 3, 10 and 17, Yerramalli discloses the UE, BS and method 
as described above. Yerramalli fails to disclose wherein: the transceiver is further configured to perform sensing for availability of a channel during a sensing slot duration, and to perform at least one of the first DL reception or the first UL transmission within the channel occupancy time, the transceiver is configured to: perform the first DL reception starting at a beginning of the channel occupancy time after the channel is sensed to be idle for the sensing slot duration, or in case a gap between the first DL reception and any previous transmission is more than a certain duration, perform the first DL reception within the channel occupancy time after the channel is sensed to be idle for the sensing slot duration.  Chincholi discloses wherein: the transceiver is further configured to perform sensing for availability of a channel during a sensing slot duration, and to perform at least one of the first DL reception or the first UL transmission within the channel occupancy time, the transceiver is configured to: perform the first DL reception starting at a beginning of the channel occupancy time after the channel is sensed to be idle for the sensing slot duration, or in case a gap between the first DL reception and any previous transmission is more than a certain duration, perform the first DL reception within the channel occupancy time after the channel is sensed to be idle for the sensing slot duration (see figures 15 and 16).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Chincholi’s invention with Yerramalli’s invention to provide better interference management and quality assessment (see Yerramalli).
Regarding Claims 5, 12 and 19, Yerramalli discloses the UE, BS and method 
as described above. Yerramalli fails to disclose wherein: the transceiver is further configured to perform a second DL reception within the channel occupancy time, and to perform at least one of the first DL reception or the first UL transmission within the channel occupancy time, the transceiver is configured to: perform the first UL transmission without sensing a channel after the second DL reception in case a gap between the second DL reception and the first UL transmission is at most a certain duration, or perform the first UL transmission after the second DL reception after sensing the channel to be idle for a sensing slot duration within a first interval ending before the second DL reception in case the gap between the second DL reception and the first UL transmission is more than the certain duration.  Chincholi discloses wherein: the transceiver is further configured to perform a second DL reception within the channel occupancy time, and to perform at least one of the first DL reception or the first UL transmission within the channel occupancy time, the transceiver is configured to: perform the first UL transmission without sensing a channel after the second DL reception in case a gap between the second DL reception and the first UL transmission is at most a certain duration, or perform the first UL transmission after the second DL reception after sensing the channel to be idle for a sensing slot duration within a first interval ending before the second DL reception in case the gap between the second DL reception and the first UL transmission is more than the certain duration (see figures 15 and 16).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Chincholi’s invention with Yerramalli’s invention to provide better interference management and quality assessment (see Yerramalli). 
Regarding Claims 7, 14 and 20, Yerramalli discloses the UE, BS and method 
as described above. Yerramalli fails to disclose wherein: the transceiver is further configured to perform a second UL transmission within the channel occupancy time, and to perform at least one of the first DL reception or the first UL transmission within the channel occupancy time, the transceiver is configured to, in case a gap between the first DL reception and the second UL transmission is at most a certain duration, perform the first DL reception within the channel occupancy time without sensing a channel.  Chincholi discloses wherein: the transceiver is further configured to perform a second UL transmission within the channel occupancy time, and to perform at least one of the first DL reception or the first UL transmission within the channel occupancy time, the transceiver is configured to, in case a gap between the first DL reception and the second UL transmission is at most a certain duration, perform the first DL reception within the channel occupancy time without sensing a channel (see figures 15 and 16).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Chincholi’s invention with Yerramalli’s invention to provide better interference management and quality assessment (see Yerramalli).   
	
Claim(s) 4, 6, 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli and Chincholi in view of Ruckley et al. (Ruckley) in further view of Crowle et al. (Crowle), U.S. Publication No. 2007/0223484.
Regarding Claims 4, 11 and 18, Yerramalli and Chincholi disclose the UE, BS 
and method as described above. Yerramalli and Chincholi fail to disclose wherein: the sensing slot duration is 9 microseconds, and the certain duration is 16 microseconds.  Ruckley discloses wherein: the sensing slot duration is 9 microseconds (see col. 11, lines 65-66).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ruckley’s invention with Yerramalli’s and Chincholi’s  invention to prevent collision of signals (see Ruckley).  Yerramalli, Chincholi and Ruckley fail to disclose and the certain duration is 16 microseconds.  Crowle discloses and the certain duration is 16 microseconds (see paragraph [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Crowle’s invention with Yerramalli’s, Chincholi’s and Ruckley’s invention for a more reliable transmission and to conserve bandwidth (see Crowle).
Regarding Claims 6 and 13, Yerramalli and Chincholi disclose the UE and BS 
as described above. Yerramalli and Chincholi fail to disclose wherein: the sensing slot duration is 9 microseconds, and the certain duration is 16 microseconds.  Ruckley discloses wherein: the sensing slot duration is 9 microseconds (see col. 11, lines 65-66).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ruckley’s invention with Yerramalli’s and Chincholi’s invention to prevent collision of signals (see Ruckley).  Yerramalli, Chincholi and Ruckley fail to disclose and the certain duration is 16 microseconds.  Crowle discloses and the certain duration is 16 microseconds (see paragraph [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Crowle’s invention with Yerramalli’s, Chincholi’s and Ruckley’s invention for a more reliable transmission and to conserve bandwidth (see Crowle).	
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        December 17, 2022